DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a plurality of concealing sleeve with different outer cross-sectional shapes” and “a plurality of adapter rings.” However, there is no mention of a single cosmetic receptacle system having multiple concealing sleeves with different outer cross-sections and a plurality of adapter rings in the drawings or the specification. While the specification and the drawings disclose pairing the receptacle with different concealing sleeves and adapter rings, each other these configurations are separate from each other. There is not a single mention of one embodiment having a single receptacle with multiple concealing sleeves and multiple adapter rings being disposed on the same receptacle. Examiner understands that the applicant is attempting to claim a system with interchangeable part. However, the claims must recite with certainty whether a single embodiment has one of or several of the concealing sleeves and the adapter rings. Based on the interpretation of the specification, the drawings, and the claims, it is not physically possible for the receptacle to have multiple concealing sleeves and adapter rings on the same structure. Therefore, the claim is interpreted to have a single concealing sleeve and a single adapter ring. 
Claims 2-15 also contain the same issues regarding recitation of a plurality of concealing sleeves and a plurality of adapter rings. They also remain rejected under the same grounds as discussed above. Furthermore, for the purpose of examination, claims 2-15 are considered to have a single concealing sleeve and a single adapter ring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsugio (JPH 07315414A) (see attached machine translation).
Regarding claim 1, Tsugio discloses a cosmetic receptacle system (figure 1) comprising: 
a receptacle (item 2, figure 1), which is self-supporting (container has flat bottom so it is self-supporting) and one end of the receptacle constitutes a withdrawal opening in a form of a tapered neck (item 10, figure 1); 
a cap (item 9, figure 1); 
a concealing sleeve (item 1, figure 1) with different outer cross-sectional shapes; and 
an adapter ring (items 13, 15, figure 1), 
said adapter ring having a socket (item 15, figure 3) for the neck of the receptacle, enclosing the neck of the receptacle in a circumference direction, and constituting at least one stop (item 3b, figure 3), which prevents the receptacle from being pulled outward through the adapter ring (step 3b will prevent receptacle 2 from being pulled through because the adapter ring 13 has a smaller inner diameter than the outer diameter of the receptacle 2, figure 3), and 
said adapter ring, at an end oriented toward a bottom of the receptacle, having an adapter section with an outer cross-section that essentially corresponds to an outer cross-section that a concealing sleeve that corresponds to this adapter ring has at a free end oriented toward the neck of the receptacle (adapter 13’s outer shape corresponds to the sleeve 1, figures 3-4),
said adapter ring being insertable between the concealing sleeve and the receptacle and being form-fitted affixed to the neck (adapter ring 13,15 is inserted between the sleeve 1 and the receptacle 2, see figures 3-5; further the ring 13, 15 is form-fitted to be fixed on container neck 10, figures 3-5).
Regarding claim 3, Tsugio discloses that the concealing sleeve belonging to the system has a closed bottom (figure 1).
Regarding claim 4, Tsugio discloses that the bottom of the receptacle and the bottom of the concealing sleeve are spaced apart from each other (receptacle 2 and sleeve 1 has some space in between, figures 3-4).
Regarding claim 9, Tsugio discloses that the concealing sleeve is embodied so that when the receptacle is inserted all the way into the concealing sleeve between the concealing sleeve and the neck of the receptacle, an annular open space is produced between the concealing sleeve and the neck of the receptacle, which accommodates the entire adapter ring (figures 3-4).
Regarding claim 10, Tsugio discloses that the adapter ring can be detent-locked (through structures 11 and 15 disposed on the neck 10 and adapter ring 13, respectively) to the neck of the receptacle or receptacles belonging to the system.
Regarding claim 11, Tsugio discloses that the neck of the receptacle and a passage of a respective one of the plurality of adapter rings are matched to each other so that the neck of the receptacle protrudes outward through the passage of the respective adapter ring and forms a freely extending neck section (top of the neck 10, figure 1) there from which a cap (item 9, figure 1) can be removed and re-affixed to the freely extending neck section in a reclosable fashion.
Regarding claim 14, Tsugio discloses that the adapter ring fully embraces a neck section (item 11, figure 1) and thus the entire neck of the receptacle, so that the neck section and the adapter ring both end in the same horizontal plane at the height of the withdrawal opening.
Regarding claim 15, Tsugio disclose that in the region in which the adapter ring embraces the neck section, the adapter ring has at least one detent engagement (item 17, figure 3) section for affixing a cover in the form of a cap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsugio.
Regarding claim 2, Tsugio teaches the concealing sleeve as discussed in detail above but does not explicitly teach that the concealing sleeve consist of metal.
However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Tsugio such that the concealing sleeve, the adapter ring, the inner container and any other part of the invention is made of metal or other suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (See MPEP § 2144.07).
Allowable Subject Matter
Claim 6-8, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (as long as the 112 (a) rejections are overcome through amendments or cancellations).

Response to Arguments
9.	Applicant's arguments filed 08/02/2022 regarding the rejection(s) of claim(s) 1-15 under 35 USC 112 (a) and Tsugio have been fully considered but they are not persuasive. 
10.	Regarding the rejections of claims 1-15 under 35 USC 112(a), applicant argued that the rejections are improper because the language of the claims is consistent with the specification which describes a system with a single receptacle to be assembled with different concealing sleeves and adapter rings in order to achieve different external designs. Therefore, applicant asserted that the rejection should be withdrawn.
11.	Examiner disagrees and would like to point out that claim 1 explicitly recites “a plurality of concealing sleeve with different outer cross-sectional shapes” and “a plurality of adapter rings.” The claim does not recite that these sleeves and adapter rings are capable or useable with the single cosmetic receptacle system. Rather, the claim attempts to claim a plurality of concealing sleeves with different outer cross-sectional shapes and a plurality of adapter rings. Such configuration is not found in the specification despite applicant’s insistence that it is. Pages 2-4 of the specification simply discuss the possibility of using a single concealing sleeve and an adapter ring from a multitude of choices for the single cosmetic receptacle system. The applicant has not supplied any concrete proof of any other construction otherwise. Examiner suggests amending the claim with specific language to avoid having a configuration that runs afoul of the 35 USC 112(a) written description requirement. Therefore, the rejection is maintained and claims 1-15 remain rejected as discussed in detail above.
12.	Applicant further argued, in light of amended independent claim 1, that Tsugio does not anticipate all of the limitation of the claim because it does not teach that the adapter ring is insertable between the concealing sleeve and the receptacle and is form-fitted to the neck.
13.	Examiner respectfully disagrees and would like to direct applicant’s attention to figures 3-5 where it is clearly shown that adapter ring formed by structures 13, 15 fits between the concealing sleeve 1 and the receptacle 2. Furthermore, the adapter ring 13, 15 has a tapered structure so it can fit neck 10 of the receptacle better as seen in figures 1-5. See annotated figure below. Here, the form-fitting is interpreted as the structure of adapter ring 13,15 fitting around the neck 10. Applicant is advised to further refine the language to distinguish the exact manner in which the adapter ring fits over the neck of the receptacle.

    PNG
    media_image1.png
    592
    670
    media_image1.png
    Greyscale

Figure 1: Annotated FIG. 4 of Tsugio

14.	Applicant argued that the protrusion 11 of neck 10 loosely fits inside flange 17 of the adapter ring and therefore, the form-fitting is not achieved. However, examiner would like to point out such limitations are explicitly recited in the claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
15.	Therefore, claim 1 remains rejected under Tsugio as discussed in detail above. Thus, claims 1-4, 9-11, 14, and 15 remain rejected under Tsugio as discussed in detail above. 
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754